Citation Nr: 0513443	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
rheumatic fever, including rheumatic heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Service connection for a residuals of rheumatic fever was 
previously denied in unappealed rating actions dated in 
January 1973 and January 1989.  The Board also notes that in 
the matter on appeal the RO reopened and then denied the 
claim seeking service connection for residuals of rheumatic 
fever, including rheumatic heart disease.  The Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. Cir. 1996).  
Moreover, if the Board finds that new and material evidence 
has not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  

The veteran was scheduled for a Board hearing in February 
2005; however, he failed to report without explanation and 
has not requested that the hearing be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.  


FINDINGS OF FACT

1.  In an unappealed decision of January 1989, the RO 
continued a prior denial of service connection for residuals 
of rheumatic fever, including rheumatic heart disease was 
denied.  





2.  The evidence received since the January 1989 is 
cumulative or redundant of the evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and/or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of rheumatic fever, 
including rheumatic heart disease.  


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
residuals of rheumatic fever, including rheumatic heart 
disease.  38 U.S.C.A. §§ 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim to reopen.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in the 
claimant's possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

In this case, the RO provided the required notice in an April 
2002 letter, prior to its initial adjudication of the claim 
to reopen.  Moreover, the RO has undertaken all indicated 
development to obtain all available medical evidence 
pertaining to treatment or evaluation of the veteran for the 
claimed residuals of rheumatic fever.  In addition, it 
afforded the veteran VA examinations in December 2002 and 
September 2003 to ascertain the nature of any current 
residuals of rheumatic fever.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the veteran's 
claim to reopen.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for residuals of rheumatic fever was 
initially denied by rating action dated in January 1973 on 
the basis that the veteran currently had no residuals of 
rheumatic fever.  The denial was continued in a rating 
decision of January 1989.  The veteran was informed of both 
of these decisions and of his appellate rights but did not 
initiate an appeal of either decision.

The evidence of record in January 1989 included service 
medical records showing that the veteran was treated for 
rheumatic fever in 1945.  The report of examination for 
discharge in August 1947 notes the veteran's history of 
rheumatic fever in 1945 and that no heart abnormality or 
other pertinent abnormality was found on the current 
examination.  The post-service medical evidence of record in 
January 1989 included medical evidence noting the veteran's 
history of rheumatic fever and the presence many years after 
service of arteriosclerotic coronary artery disease with 
angina pectoris.  None of the post-service medical evidence 
of record in January 1989 links any of the veteran's heart 
problems to rheumatic fever or otherwise identifies the 
presence of any residuals of rheumatic fever.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the January 1989 rating decision 
includes copies of medical texts which describe the 
relationship, causes, and clinical features of heart 
disorders and rheumatic fever.  This evidence does not 
specifically address whether the veteran has any residuals of 
rheumatic fever.  Therefore, it is not sufficient to raise a 
reasonable possibility of substantiating the claim.  

The other medical evidence added to the record documents 
treatment and evaluation of the veteran many years after 
service for various disorders, including coronary artery 
disease and angina.  This medical evidence also notes that 
the veteran's history was positive for rheumatic heart 
disease; however, none of the medical evidence added to the 
record attributes any current heart disorder to rheumatic 
fever or otherwise identifies the presence of any current 
residuals of rheumatic fever.  Moreover, the report of a VA 
examination in December 2002, the report of a VA examination 
in September 2003, and an addendum to the September 2003 
report essentially indicate that the veteran has no residuals 
of rheumatic fever.  Thus, none of the medical evidence added 
to the record raises a reasonable possibility of 
substantiating the veteran's claim.

The lay statements added to the record, to include statements 
of the veteran, are also insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board must conclude that none of the new 
evidence added to the record is material.  Therefore, 
reopening of the claim is not in order.

 



ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for residuals of rheumatic fever, including 
rheumatic heart disease, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


